18 So.3d 1233 (2009)
Blanca M. RIVERA, Appellant,
v.
MOUNT SINAI HOSPITAL and Integrated Administrators, Appellees.
No. 1D09-0368.
District Court of Appeal of Florida, First District.
October 8, 2009.
Rene Hidalgo of Richard E. Zaldivar, P.A., Miami, for Appellant.
Leticia G. Coleman and Bernard I. Probst of Walton Lantaff Schroeder & Carson LLP, Miami, for Appellees.
PER CURIAM.
The Judge of Compensation Claims order is REVERSED and REMANDED for further proceedings. See Richard E. Zaldivar v. Florida Transport 1982, Inc., ___ So.3d ___, 2009 WL 3211023 (Fla. 1st DCA 2009).
KAHN, BENTON, and CLARK, JJ., concur.